DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in the use of the phrase “in addition to other ingredients”.  It is not known what these ingredients are in order to know the “metes and bounds” of the claim.
Claim 7 is indefinite in the use of the phrase “extracting capsaicinoids and pepper-derived vitamins”.  It is not known from what material these ingredients are extracted from.  
	MISCELLANEOUS
It is not clear if the spelling of capasicum in claim 1 is correct.  Note is taken of the spelling “capsaicin” in the title of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Hot Peppers” (“Non-Alcoholic Spicy drinks”).  
Hot Peppers discloses a recipe for making a non-alcoholic spicy drink (title).  The method of making of extracting the capsicum was to combine ethanol with capsicum,  and boil the alcohol off leaving a spicy syrup (containing capsicum) which could be added to tea, fruit juice or whatever (page 1, last paragraph).  Claim 1 differs from the reference in that it is a sparkling beverage, and the method of making the extract of capsicum containing peppers  by a water extraction method at sub-boiling temperature.  However, carbonation of beverages to make a sparkling beverage is well known as in any soda product, and Official Notice is taken of this.  In summary, applicant claims a formula for making sparkling beverage products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. In this case, the addition of carbonation to make  sparkling beverage is not seen to produce any new, unexpected and useful function.  
As to the use of the phrase “water extraction method”,  claim 1 uses the phrase “an extract of capsicum containing peppers obtained by a water extraction process”. The specification discloses that “pepper products are water extracted rapidly, with multiple extractions and frozen (004).  “ A new process for commercial water extraction solves tastes fatigue”  (008, 020). The pepper can be extracted between 3-8 minutes”,  or 4 min and about 36 hours depending on the temperature (020, 033).  The phrase “water extraction method” is taken to mean  a short-hand way of describing their method, as in the specification, as above.  
Also, claim 1 is a product by process claim.  The fact that the procedures of the reference are different than that of applicant is not a sufficient reason for allowing the product-by-process claims since the patentability of such claims is based upon the product formed and not the method by which it was produced.  See In re Thorpe 227 USPQ 964.  The burden is upon applicant to submit objective evidence to support their position as to the product-by-process claims.  See Ex parte Jungfer 18 USPQ 2D 1796.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a beverage as claimed containing an extract of capsicum obtained by a different method as shown by HotPeppers, since no difference is seen in the product as disclosed by HotPeppers, and the method as claimed of extracting the hot peppers to produce capsaicin, absent a showing to the contrary.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make a beverage as claimed containing an extract of capsaicin by the method of Hot Peppers, since a beverage would have been obtained, without alcohol which was spiced with capsaicin.   
One pf ordinary skill in the art before the effective filing date of the claimed invention would have had an expectation of success to make a beverage as claimed containing an extract of capsicum, since it was known as disclosed by Hot Peppers to make an alcohol- free beverage containing capsaicin, and no differences in such a product are seen at this time using a water extraction method, instead of boiling off the alcohol, as in the reference to HotPeppers.  Also, as it is known to use carbonation in many beverages, one would expect success in adding carbonation to the claimed beverage, since no co-action of ingredients are seen to make a new, unobvious beverage.    
Claims 2-6 are to various together types of beverages.  HotPepper discloses the use of capsaicin in tea as above, and its use “in other beverages”.  As in In re Levin as above, adding the hot pepper extract is not seen as making for any new or unobvious composition, since no coaction of ingredients have been disclosed.  
Claim(s) 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over HotPepper as applied to claims 1-6 above, and further in view of Vodka with Pepper (Vodka) and further in view of Bajer et al. (Central composite…pressurized hot water extraction …chili peppers.).  
Claim 7 is to making a flavor enhanced non-alcoholic sparkling beverage.  Vodka with Pepper (Vodka) discloses an alcoholic beverage, where a bitter tincture containing alcohol, black pepper, color and sugar is made into a beverage infusion,  and mixed (page 1, last 4 paragraphs).  The infusion contains 55% water (page 2, 2nd paragraph).  The product can be filtered (page 2, 2nd paragraph.  The further steps of bottling and carbonating and pasteurizing are well known, and Official notice is taken of this.  Claim 7 differs from the reference in the use of water to extract the capsaicin  and vitamins and phytochemicals.  However, Bajer et al. disclose a process of making a beverage using a pressurized hot water extraction method (PHWE) at temperatures ranging from 120 to 240 C.  (abstract).  The process is said to be Greener (as in preserving the environment)(last page of Bajer et al. 2 paragraphs from the end).  Therefore, it would have been obvious to use a water extraction method of peppers as disclosed by Bajer et al. in the process of Vodka for its known function of extracting capsaicinoids from hot peppers to make a beverage if one did not want alcohol in the product as shown by HotPeppers.  One would have been motivated to use a water extraction method to extract capsaicinoids, as disclosed by Bajer et al., since it is a Green process,(by not using alcohol), and is easier on the environment, plus some people cannot have alcoholic drinks, but would like the health benefits of capsaicin from hot peppers.  One would have an expectation  of success in making a non-alcoholic drink containing capsaicin, since it was known to remove capsaicin from hot peppers using a water extraction method, and to make a capsaicin containing, non-alcoholic beverages.  
Claims 9-12 are to various type of beverages to which capsaicin is added.  However, as in In re Levin, nothing new or unobvious has been shown in adding yet another flavoring to a beverage, absent unexpected results.  
Claim 13 further requires that the capsaicinoids and vitamins and phytochemicals are added at a particular concentration.  
	
	In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a hot pepper containing beverage, properties such as amounts of capsaicin and vitamins and phytochemicals important.  It appears that the precise ingredients as well as their proportions affect the degree of hotness and nutrition  properties of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Therefore, it is seen that it would have been within the skill of the ordinary worker to add enough of capsaicin extract to arrive at the required amount of hotness and nutritional characteristics.  
	Claim 14 and 15 requires extracting at lower temperatures.  However, nothing is seen at this time, that the use of lower temperatures, affects the degree of hotness and extraction of vitamins and phytochemicals, especially when one does not know the particular ones being referred to which have different solubilities.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 9-12-2022